Title: From Abigail Smith Adams to Harriet Welsh, 19 March 1816
From: Adams, Abigail Smith
To: Welsh, Harriet


				
					My dear Harriet
					Quincy March 19th 1816
				
				I received this morning your Note of Sunday and Monday, and am the better for hearing of that your Family are Some of them so; I hope mrs Baileys emetic will not prove so trying to her, as mine was to me. tho only Simple Indian Root, I have Scarcly recoverd the Strength I lost. the very cold night of Sunday and yesterday tried my weak frame, and Shut up my pores so that yesterday I was very misirable. but to day more lively, and free from head ache—I Send you a Letter which you may show to mr Baily after Lord Bathhurst letter. it may explain, and shew what mr Adamss exertions have been, when he may be accused as I doubt not he will be, of giving up the fisheries. I wish his dispatches to the government had been calld for, but if no N England man in Congress interested himself Sufficiently in the Buisness, they ought not to complain.—I also send you J A Smiths Letter, and some of Georges.—Mr A. Says, in his last Letter, which I wish, but cannot yet Send you, as it is to his Father, “New England as yet has no consciousness of Rights; when they are contested by Great Britain” Speaking of his Boys, he says to his Father “I am happy to assure you, that the Yankey Boys, have done no dishonour to the Reputation of their Country” The Letter is so exclent exellent that I long to make you a sharer with me in the pleasure it has given us—all his Letters are in her hand writing—which makes me still fear for his Eyes.—as to shoping for me, I pray you to give yourself no trouble about it. the articles I want may be as well purchased at any other Shop as Dows. Vinton & Case is a very good shop—when you do go abroad I want a peice of yd wide India cotton to make kitchin table cloths—we have Snow in abundance Six weeks Sleding in March, as they used to say.—the Story of the Rescana  I read in two papers—that She had been in the late gale, and it was not known where she was, as she had not since been heard ofwith my best wishes for the / recovery of every sick member of your Family I am dear / Harriet affec’ly / your
				
					A Adams
				
				
					I received the paper and have taken drops which my dr calls Etherial—I know they feel comfirting—
				II a gentleman from Boston on Saturday, told me, it was reported that she was lost.
			